DETAILED ACTION
This action is in response to the request for continued examination filed on 01/28/2022. 
Examiner’s Statement of Reasons for Allowance
Claims 1-20, last submitted on 11/08/2021, remain allowed.
The following is an examiner’s statement of reasons for allowance:
The IDS filed on 01/28/2022 and the references cited therein have been fully considered and put into prior arts of record. 
Searches are updated; the claimed features, as addressed in the prior notice of allow, are not found in the prior arts of record.  

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



TTV
February 12, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191